DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 6, 11, 15, and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 6, 11, 15, and 18 require: The capacity control valve according to claim 1/2/3/4, characterized in that the first pressure (pressure in chamber 14) is pressure of a crank chamber (Pc) of the variable capacity compressor, the second pressure (pressure in chamber 15) is discharge pressure (Pd) of the variable capacity compressor, and the third pressure (pressure in chamber 16) is suction pressure (Ps) of the variable capacity compressor.
With the particular arrangement of pressures here the fluid communication provided from the second communication passage to the third communication passage through the main valve seat is not shown as required in claim 1.
With the particular arrangement of pressures here the fluid communication provided between the first communication passage and the third communication passage through the 
Claims 7, 12, 16, 19 and 20 require: The capacity control valve according to claim 1/2/3/4/5, wherein during operation, the main valve portion is in a closed state and the auxiliary valve portion is in an opened state; and then the main valve portion is in an open state and the auxiliary valve portion is in an open state as well.
The Figures do not illustrate a state where both the main valve 27b and the auxiliary valve 27c are open.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“a first biasing member” in claim 1.
“that biases (the main valve portion) in the valve closing direction of the main valve portion, characterized in that a spring constant of the first biasing member has a characteristic (is such) that the spring constant is increased in an opened state of the main valve portion and decreased in a closed state (of the main valve portion).”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a first biasing member”
43, Page 20 ¶0036-Page 21 ¶0037, Page 28 ¶0047-Page 29 ¶0047, Figures 1-5. A disc spring 43 (first biasing member) [is] described. The disc spring has such a non-linear spring constant that the spring constant of the disc spring is increased with a small load applied and is decreased with a large load. … Thereby in the opened state of the main valve 27b where the load acting on the disc spring 43 is small, the spring constant is increased, and hence the spring 43 is hardly deformed. … In the closed state of the main valve 27b where the load 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 12, 16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 7, 12, 16, 19 and 20: Line 1-5 states: 
“A method for controlling a capacity control valve, characterized by comprising the step of: 
by using the capacity control valve according to claim 1/2/3/4/5, 
making the main valve portion from a closed state to an opened state when the auxiliary valve portion is in an opened state.” 

--A method for controlling a capacity control valve, characterized by comprising the step of: 
by using the capacity control valve according to claim 1/2/3/4/5, 
wherein during operation, is in a closed state and the auxiliary valve portion is in an opened state; and then the main valve portion is in an open state, and the auxiliary valve portion is in an open state as well.--
As agreed during the interview of 09/08/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-8, 10, 12, 14, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saeki USPN 9732874.

    PNG
    media_image1.png
    1082
    831
    media_image1.png
    Greyscale
 Annotated Figure 4 of Saeki USPN 9732874 (Attached Figure 1)

    PNG
    media_image2.png
    807
    1023
    media_image2.png
    Greyscale
 Annotated Figures 6A, 6B, and 6C of Saeki USPN 9732874 (Attached Figure 2)
Regarding Claim 1: Saeki USPN 9732874 discloses all of the claimed limitations including: 
a valve main body 5 having a first communication passage 16 through which a fluid of first pressure passes (fluid at pressure Ps in chamber 28), a second communication passage 14 arranged adjacent to the first communication passage (it is), the second communication passage through which a fluid of second pressure passes (fluid at pressure Pd in chamber 26), a third communication passage 12 through which a fluid of third pressure passes (fluid at pressure Pc in chamber 22), and a main valve seat 20 arranged in a valve hole (= 18- where 16 is first passage, 12 is the third 
a solenoid (3, Column 5 Line 51-Column 6 Line 14) that drives a rod (38,36, Column 6 Line 56-Column 7 Line 15) having an auxiliary valve seat 34; 
a valve element 30 having an intermediate communication passage (Annotated Figure 4 of Saeki USPN 9732874 (Attached Figure 1) above) providing communication between (Fig 6B) the first communication passage 16 and the third communication passage 12, a main valve portion (Attached Figure 1) to be separated from and connected to the main valve seat so as to open and close the valve hole, and an auxiliary valve portion (Attached Figure 1) to be separated from (Fig 6B) and connected to (Fig 6A, Fig 6C) the auxiliary valve seat so as to open and close the intermediate communication passage (the auxiliary valve portion shown in Attached Figure 1 is separated from auxiliary valve seat 34 as shown in Figure 6B to allow fluid to pass through the intermediate communication passage shown in Attached Figure 1, and is connected to the auxiliary valve seat 34 as shown in Figure 6A and 6C to close the intermediate communication passage shown in Attached Figure 1); and 
a first biasing member (42, Column 20 Line 58-63, the reference contemplates using a plate spring in pace of the coil spring for the same purpose as the coil spring; additionally it is understood that the “plate spring” of Saeki is analogous to the circular disc spring 43 in the instant application) that biases the main valve portion 30 in the valve closing direction of the main valve portion (it does, spring 42 biases element 30 upward toward seat 20), characterized in that a spring constant of the first biasing member (i.e. inherent spring constant of plate spring 42) has a characteristic that the “characterized in that a spring constant of the first biasing member has a characteristic that the spring constant is increased in an opened state of the main valve portion”, thus when the claim is read in light of the specification, it is understood that the claimed functional language with respect to the spring constant being increased when the main valve portion is in an open state and the spring is minimally compressed, to be an inherent property of disc springs / plate springs.) in an opened state of the main valve portion (e.g. the state illustrated in Figure 6C position of Saeki - in Figure 6C the main valve portion is not seated on seat 20; also element 42 is slightly less compressed than it is in Figure 6B, the amount spring 42 is compressed appears to be the same in Figure 6A and Figure 6C, also see Annotated Figures 6A, 6B, and 6C of Saeki USPN 9732874 (Attached Figure 2) above) and decreased (due to the fact that the instant application does not point to any specific structural portion of the disc spring 43 which achieves the functional language “characterized in that a spring constant of the first biasing member has a characteristic that the spring constant is … decreased in a closed state of the main valve portion.”, thus when the claim is read in light of the specification, it is understood that the claimed functional language with respect to the spring constant being decreased when the main valve portion is in a closed state and the spring is more compressed, to be an inherent property of disc springs / plate springs.) in a closed state of the main valve portion (e.g. in the state illustrated in Figure 6B position of Saeki - in Figure 6B the main valve portion is seated on main vale seat 20; also element 42 is 
Regarding Claim 2: Saeki USPN 9732874 discloses all of the claimed limitations including: characterized in that the first biasing member 42 is arranged between (as shown in Figures 1-6) the rod (38,36) and the valve element (as seen in the Figures, element 3 is fixed to the rod and spring 42 is located between element 3 fixed to the rod, and valve element 30).
Regarding Claims 3 & 8: Saeki USPN 9732874 discloses all of the claimed limitations including: characterized in that the first biasing member 42 has a communication passage (space inside the periphery of circular spring 42) communicating (as seen in Figure 6A and 6C the intermediate communication passage is capable of communicating via a space between the step of element 38 and element 78 with an interior of the circular spring 42) with the intermediate communication passage (it would be capable of communicating with the intermediate communication passage as claimed, via a space between the step of element 38 and element 78 with an interior of the circular spring 42).
Regarding Claims 7, 12, 16 and 20: Saeki USPN 9732874 discloses all of the claimed limitations including: wherein during operation, the main valve portion is in a closed state and the auxiliary valve portion is in an opened state (i.e. the arrangement illustrated in Figure 6B); and then (i.e. some period of time after) the main valve portion is in an open state and the auxiliary valve portion is in an open state as well (i.e. the arrangement illustrated in Figure 5B, Column 13 Line 60-Column 14 Line 12, given the 
Regarding Claims 5, 10, and 14: Saeki USPN 9732874 discloses all of the claimed limitations including: characterized in that the first pressure (the fluid at pressure Ps) is suction pressure (it is, Ps) of the variable capacity compressor (Column 5 Line 20-30), the second pressure (the fluid at pressure Pd) is discharge pressure (it is, Pd) of the variable capacity compressor (Column 5 Line 20-30), and the third pressure (the fluid at pressure Pc) is pressure of a crank chamber (it is, Pc) of the variable capacity compressor (Column 5 Line 20-30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4, 9, 13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki USPN 9732874.
Regarding Claims 4 / 9 / 13: Saeki USPN 9732874 discloses in Figures 1-7 and the above mentioned Specifications the limitations set forth in claim 1 / 2 / 3. Additionally Saeki USPN 9732874 discloses the limitations:
characterized in that the solenoid 3 further includes a plunger 50 connected to the rod (Column 6 Line 62- Column 7 Line 15), a core 46 arranged between (Fig 1) the plunger 50 and the valve main body 5, an electromagnetic coil 54.
Saeki USPN 9732874 in Figures 1-7 is silent regarding the limitations: a second biasing member arranged between the plunger and the core. 
However Saeki USPN 9732874 in Figure 8 does disclose the limitations: a second biasing member 244 arranged between (Figure 8, Column 15 Line 38-62) the plunger 50 and the core 46. 
Hence it would have been obvious to one of ordinary skill in the art to modify the core 46 and plunger 50 of Saeki USPN 9732874 with the second biasing member 244 of Saeki USPN 9732874 in order to bias the plunger away from the core (Column 15 Line 59-62).
Regarding Claim 17: Saeki USPN 9732874 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Further Saeki USPN 9732874 does disclose the limitations: characterized in that the first pressure (the fluid at pressure Ps) is suction pressure (it is, Ps) of the variable capacity compressor (Column 5 Line 20-30), the second pressure (the fluid at pressure Pd) is discharge pressure (it is, Pd) of the variable capacity compressor (Column 5 Line 20-30), and the c) is pressure of a crank chamber (it is, Pc) of the variable capacity compressor (Column 5 Line 20-30). 
Regarding Claim 19: Saeki USPN 9732874 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Further Saeki USPN 9732874 does disclose the limitations: wherein during operation, the main valve portion is in a closed state and the auxiliary valve portion is in an opened state (i.e. the arrangement illustrated in Figure 6B); and then (i.e. some period of time after) the main valve portion is in an open state and the auxiliary valve portion is in an open state as well (i.e. the arrangement illustrated in Figure 5B, Column 13 Line 60-Column 14 Line 12, given the cyclical operation of refrigeration compressors, at some point in time after being in the state illustrated in Fig 6B Saeki would enter the state illustrated in Fig. 5B). 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 6, 11, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner notes that if claim 6 were put into independent claim 1, then claims 11, 15, and 18 would fail to further limit the claims and be rejected under §112(d), as the language of claims 6, 11, 15 and 18 is identical.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugamura US 2016/0290326 - discloses a valve similar to that claimed, however the second pressure (pressure in space 26) is not discharge pressure of the compressor; additionally does not teach the first pressure is crank chamber pressure and the third pressure is suction pressure.
Higashidozono US 2015/0345655 - teaches a biasing member 67 between the plunger 66 and core 64, however does not teach first biasing member, auxiliary valve seat, or auxiliary valve portion as claimed.
Bagagli USPN  9874286 - teaches a stack of disc springs to bias a valve member, however does not teach a singular disc spring moving a valve member as claimed with the “first biasing member” as modified by the functional language in the claims.
Smith USPN 5263694 - teaches a non-linear spring assembly 10 - Figure 1;
Wootten US 2015/0021131 - teaches a spring 255 in an assembly 100 - Fig 4; 
Imaizumi USPN 9400027 - teaches an oval shaped disc spring 100 that is installed in a rectangular space S (Fig 1-5, 8A)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746